On Petition for a Rehearing.'
Jordan, J.
— Appellee, in his petition for rehearing, presses upon us a reexamination of the question involved in this appeal. His learned counsel, with much zeal,' ■contend that one only of the four propositions presented were considered by this court on the original hearing. At the urgent request of counsel for appellee we have again given the points involved herein careful consideration, but' have been unable to arrive at a different •conclusion from that reached in our former opinion.
The contentions of appellee are, namely:
First. That the act of March 25, 1879 (Acts 1879, p. '281), relates wholly to public warehouses, and is supplemental to the act of March 9, 1875. See sections 6547 •and 6549, R. S. 1881.
Second. That section 6547, supra, is repealed by the revision of the penal code of 1881.
Third. That sections 6547 and 6549, supra, were repealed by section 1948, R. S. 1881, which provides under what circumstances a’ storage or commission merchant, warehouseman, etc., shall be deemed guilty of •embezzelment, have no reasonable support, and can not receive the approval of this court.
It is conceded that the prosecution herein is founded upon sections 7 and 9 of the act of 1879, the same being sections 6547 and 6549, R. S. 1881.
*173It is the act of 1879, wherein these sections are embodied, that counsel for appellee claim is supplemental to the act of 1875 (Acts of 1875, p. 172).
We will examine this question briefly, and we think that the error into which counsel have been led will be. fully disclosed. The title of a statute is an important, factor in the consideration of the legislative intent. The. act of 1875, supra, is entitled “An act to regulate public-, warehouses and warehousing, inspecting and mixing: grain, making warehouse receipts assignable and negotiable, and providing a penalty for issuing false or fraudulent receipts by warehousemen, and for fraudulently removing property by them.” The act of 1879 is entitled ‘ ‘An act relating to and defining warehousemen and warehouse receipts, also gauger’s receipts for distilled spirits,, and defining the crime and prescribing the punishment, for violation thereof, etc.”
It is evident, we think, from the examination of these; two titles and the provisions of the two statutes in question, that each is a separate and distinct law within itself, and that the later one is in no wise supplemental, to the former, and we can not, consistent with law or reason, adjudge that it was the intent of the Legislature; to include in the provisions of the act of 1879 persons within the purview of the act of 1875. This legislative intent is more' fully disclosed by reading section 11 of' the act of 1879, which is as follows: “There being no law in force in the State of Indiana as provided in this act, it is therefore hereby declared that an emergency-existed, etc.” Here we have the declaration of the Legislature that enacted this statute, that there was no other-law in force prior to that time that embraced the matters and included the persons that came within the provisions of the one in controversy.
The next point raised by appellee is that sections 6547’ *174and 6549, supra, are repealed or superseded by section 1948 of the criminal code of 1881. By inspection of this last mentioned section, it will be apparent that it defines a crime different from that in sections 6547 and 6549, supra.
In support of their contention, counsel for appellee assert that the fact that these sections do not appear as, a part of the revised penal code of 1881, is evidence that they were repealed and are no longer in force, but had they extended their research further, they would have discovered the reason for the omission from the criminal code proper of the sections in question. Appended at the end of this code (see R. S. 1881, at the close of section 2216) appears a list of crimes published elsewhere in the volume, for the reason that they could not be detached from the context of the acts of which they formed a part, and among the number will be found section 6549, supra.
The case of Preston v. Witherspoon, 109 Ind. 457, lends no support to appellee’s position.
We find no reasons for changing the conclusion arrived at in the original opinion, and the petition for a rehearing is denied, at the cost of appellee.
Filed Feb. 6, 1895